DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 08/28/2019.  With entry of the concurrently filed preliminary amendment, claims 1-13 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 08/28/2019, 06/19/2020 and 07/27/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Abstract
The abstract of the disclosure is objected to because the amended abstract submitted with the preliminary amendment does not commence on a separate page.  Correction is required.  See MPEP § 608.01(b)(I)(C). 
Objection – Specification
	The disclosure is objected to because of the following informalities: the specification pages are not consecutively numbered as required by MPEP 608.01(I).   


Allowable Subject Matter
	Claims 1-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Pending claims are deemed to distinguish over the closest prior art as represented by Hwang et al (US 2018/0051108 A1). 
Applicants claim a method of preparing a conjugated diene-based polymer, comprising:  polymerizing a first conjugated diene-based monomer in solution in a first polymerization reactor to prepare a first polymer solution including a first conjugated diene-based polymer (S10);
polymerizing a second conjugated diene-based monomer in solution in a second polymerization reactor to prepare a second polymer solution including a second conjugated diene-based polymer (S20);
supplying a first fluid separated from the first polymer solution to a first purification unit and purifying the first fluid (S30); and 
supplying a second fluid separated from the second polymer solution to a second purification unit and purifying the second fluid (S40), wherein
the first purification unit comprises a first feed tank, a first column connected to the first feed tank, and a first’ column connected to the first column, 
the second purification unit comprises a second feed tank, a second column connected to the second feed tank, and a second’ column connected to the second column,
a fluid discharged from an upper portion of the first column is supplied to the second feed tank, and
the first feed tank is supplied with a third fluid from the second feed tank.

an apparatus for preparing a first conjugated diene-based polymer comprising a first polymerization reactor for polymerizing a first conjugated diene-based polymer in solution and a first purification unit for purifying a first fluid separated from a first polymer solution prepared in the first polymerization reactor; and
an apparatus for preparing a second conjugated diene-based polymer comprising a second polymerization reactor for polymerizing a second conjugated diene-based polymer in solution and a second purification unit for purifying a second fluid separated from a second polymer solution prepared in the second polymerization reactor, wherein
the first purification unit comprises a first feed tank, a first column connected to the first feed tank, and a first’ column connected to the first column,
the second purification unit comprises a second feed tank, a second column connected to the second feed tank, and a second’ column connected to the second column,
an upper portion of the first column is connected to the second feed tank by a connecting pipe for supplying a fluid discharged from the upper portion of the first column to the second feed tank, and
the second feed tank is connected to the first feed tank by a connecting pipe for supplying a third fluid to the first feed tank.
Hwang et al is directed to a method of preparing polybutadiene which may improve productivity by minimizing a plugging phenomenon occurred during the preparation of polybutadiene and increasing a conversion rate ([0002].  More specifically, Hwang et al teach a method that includes: performing a first polymerization step in which a raw material including butadiene, a polymerization catalyst, and a solvent is supplied to each of two first polymerization reactors (100) and (200) arranged in parallel to reduce a plugging phenomenon and polymerized to prepare a first polymerization solution containing a 
Hwang et al differ from the instant method in failing to provide any teaching of the claimed features “wherein the first purification unit comprises a first feed tank, a first column connected to the first feed tank, and a first’ column connected to the first column, the second purification unit comprises a second feed tank, a second column connected to the second feed tank, and a second’ column connected to the second column, an upper portion of the first column is connected to the second feed tank by a connecting pipe for supplying a fluid discharged from the upper portion of the first column to the second feed tank, and the second feed tank is connected to the first feed tank by a connecting pipe for supplying a third fluid to the first feed tank.”
Additionally, Hwang et al differ from the instant apparatus in failing to provide any teaching of the claimed features “wherein the first purification unit comprises a first feed tank, a first column connected to the first feed tank, and a first’ column connected to the first column, the second purification unit comprises a second feed tank, a second column connected to the second feed tank, and a second’ column connected to the second column, an upper portion of the first column is connected to the second feed tank by a connecting pipe for supplying a fluid discharged from the upper portion of the first column to the second feed tank, and the second feed tank is connected to the first feed tank by a connecting pipe for supplying a third fluid to the first feed tank.”
.

Conclusion
This application is in condition for allowance except for the following formal matters:
Objections to the abstract and specification as detailed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 0.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116. The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Gwendolyn Blackwell, can be reached at (571) 272-5772. The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application


/FRED M TESKIN/
Primary Examiner, Art Unit 1762


/FMTeskin/11-06-21